Citation Nr: 0401130	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-00 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Parsonage-Turner's 
Syndrome (neuralgic amyotrophy).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from April 1956 to April 1976.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran served in Vietnam during the time frame when 
herbicide agents were used.  He is presumed under law to have 
been exposed to such herbicides and service connection for 
diabetes presumed due to herbicide exposure has been granted.  
He contends that Parsonage-Turner's syndrome or neuralgic 
amyotrophy was also caused by herbicide exposure and requests 
that the VA award service connection and compensation 
benefits for this disease also.  

The veteran's recent medical records reflect that Parsonage-
Turner's syndrome or neuralgic amyotrophy was initially 
diagnosed in 1988, after extensive testing.  A 2001 
physician's statement reflects that the veteran requires 
respiratory support at night and for rest periods during the 
day on account of this disease.  The same physician presented 
the opinion that an extensive neurological workup by 
physicians at the Mayo Clinic failed to identify any known 
etiology of this condition and this, "as such leaves his 
known exposure to Agent Orange from 1963 through 1973 highly 
suspect for his peripheral neuropathy and bilateral 
degeneration of his phrenic nerves with resulting paralysis 
of his diaphragms with respiratory compromise."  

Generally, diseases caused by exposure to herbicides during 
service are subject to legal presumptions as set forth at 
38 C.F.R. § 3.309(e).  This list was compiled after 
significant research into the effects of herbicide exposure 
and is updated periodically by the Secretary of Veterans 
Affairs.  Only the diseases on the list and no others may be 
presumed under law to have been caused by herbicide exposure.  
However, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (1994).  

At this point, the Board is of the opinion that further 
development is needed prior to further review of the 
veteran's claim.  Although the veteran has submitted some 
medical evidence reflecting the initial testing and diagnosis 
in 1988, it is clear that most of the documentation from the 
Mayo Clinic is not contained in the record.  Thus, complete 
medical records should be obtained to provide as clear as 
possible a picture of the veteran's particular disability and 
his current impairment.  

In view of the private medical opinion, after obtaining the 
veteran's personal medical records, a VA examination should 
be performed to identify any linkage between his period of 
service and his current neuralgic amyotrophy.  For purposes 
of expediency, information copied from the Federal Register 
regarding scientific studies of peripheral neuropathy and 
herbicide exposure is set forth below for the use of the 
veteran, his representative, and the VA medical examiner:

Chronic Peripheral Nervous System 
Disorders  
 
Chronic peripheral nervous system 
disorders (chronic peripheral neuropathy) 
can be induced by many common medical and 
environmental disorders unrelated to 
herbicide exposure, such as alcoholism, 
diabetes, and exposure to other toxic 
chemicals.  In VAO, NAS stated that many 
case reports suggested that acute or 
subacute (transient) peripheral 
neuropathy can develop with exposure to 
dioxin, but that the most rigorously 
conducted studies argued against a 
relationship between dioxin or herbicides 
and chronic peripheral neuropathy.  VAO 
stated that, as a group, the studies on 
peripheral neuropathy suffered from 
various methodologic defects, such as not 
applying consistent methods to define a 
comparison group, determine exposure, 
evaluate clinical deficits, use standard 
definitions of peripheral neuropathy, or 
eliminate confounding variables.  
Occupational studies that did not have 
those methodological problems showed no 
difference in the incidence of peripheral 
neuropathy for workers exposed to 
herbicides and workers not so exposed.  
(See 59 FR 343 for study citations.)  
 
In Update 1996, NAS assigned acute and 
subacute peripheral neuropathy to the 
category labeled limited/suggestive 
evidence of an association with herbicide 
exposure, which it defined as meaning 
there is evidence suggestive of an 
association between herbicide exposure 
and a particular health outcome, but that 
evidence is limited because chance, bias, 
and confounding could not be ruled out 
with confidence.  However, NAS continued 
to assign chronic peripheral neuropathy 
to the category labeled 
inadequate/insufficient evidence to 
determine whether an association exists.  
Two case studies reported development of 
peripheral neuropathies within days of 
exposure to 2,4-D followed by gradual 
recovery over a period of months.  
Studies of the Seveso, Italy, accident 
suggested that peripheral nerve problems 
were more prevalent in the exposed group.  
One of these studies demonstrated that 
those individuals with clinical signs of 
significant exposure (chloracne or 
elevated liver enzymes) showed a risk 
ratio of 2.8.  Two subsequent follow-up 
studies showed no increased frequency of 
peripheral neuropathy several years after 
the accident among the highly exposed 
group.  Environmental studies and case 
reports suggest that the development of 
peripheral neuropathy can follow high 
levels of exposure to herbicides, and 
that peripheral neuropathy associated 
with herbicide exposure will manifest 
very soon after exposure.  The trend to 
recovery in the individual cases reported 
and the negative findings of many long-
term follow up studies of peripheral 
neuropathy suggest that, if a neuropathy 
develops, it resolves with time.  Their 
findings are consistent with others who 
found no evidence of increased occurrence 
of chronic persistent peripheral 
neuropathy after TCDD exposure.  (See 61 
FR 41446-47 for study citations.)  
 
In Update 1998, NAS stated that no new 
information had appeared since Update 
1996 to alter its previous conclusions on 
chronic persistent peripheral neuropathy.  
Where peripheral neuropathy is due to a 
toxic exposure (such as to herbicides), 
it is characterized by acute onset and 
subsequent resolution of the neuropathy 
after exposure to the toxin is 
terminated.  It would not be expected to 
appear for the first time many years 
after exposure.  Although the Secretary 
has previously found a positive 
association between herbicide exposure 
and such acute and subacute (transient) 
peripheral neuropathy, considering all of 
the evidence, he has found that the 
credible evidence against an association 
between chronic nervous system disorders 
and herbicide exposure outweighs the 
credible evidence for such an 
association, and he has determined that a 
positive association does not exist.   
    64 Fed. Reg. 59232 (Nov. 2, 1999) 


Chronic Persistent Peripheral Neuropathy  
 
NAS noted in VAO and subsequent reports 
that there was inadequate or insufficient 
evidence of an association between 
exposure to herbicides and chronic 
persistent peripheral neuropathy.  Data 
from the Air Force Health Studies, in a 
large measure, accounted for this 
conclusion.  
 
In Update 2000, NAS reported that AFHS, 
2000, found five cases of peripheral 
neuropathy in the Ranch Hand ground crew.  
NAS stated that this finding was 
consistent with the expected prevalence 
for peripheral neuropathy in the general 
population and prevalence increases with 
age.  NAS noted that the development of a 
peripheral neuropathy associated with a 
toxic exposure begins when the exposure 
is occurring or shortly after cessation 
of the exposure.  Furthermore, the 
peripheral nervous system has the ability 
to repair itself when the exposure 
ceases.  Therefore, NAS stated that it is 
not biologically plausible that 
peripheral neuropathies found for the 
first time were caused by an exposure to 
herbicides that occurred 30 years 
earlier.  
 
NAS concluded that there remains 
inadequate or insufficient evidence of an 
association between exposure to 
herbicides and chronic persistent 
peripheral neuropathy.  Taking account of 
the available evidence and NAS' analysis, 
the Secretary has found that the credible 
evidence against an association between 
herbicide exposure and chronic persistent 
peripheral neuropathy outweighs the 
credible evidence for such an 
association, and he has determined that a 
positive association does not exist.  67 
Fed. Reg. 42600 (June 24, 2002). 


Chronic Persistent Peripheral Neuropathy  
 
NAS noted in VAO and subsequent reports 
that there was inadequate or insufficient 
evidence of an association between 
exposure to herbicides and chronic 
persistent peripheral neuropathy.  
 
A publication relating serum TCDD and 
peripheral neuropathy from the 1982, 
1985, 1987, 1992, and 1997 examinations 
of the Ranch Hand study found 
significantly increased risk of 
peripheral neuropathy among Ranch Hand 
veterans in the high-exposure category in 
1997.  (Michalek JE, Akhtar FZ, Arezzo 
JC, Garabrant DH, Albers JW. 2001.  Serum 
dioxin and peripheral neuropathy in 
veterans of operation ranch hand.  
Neurotoxicology 22:479-490.)  NAS noted a 
major problem in the interpretation of 
TCDD effects on the peripheral nerves in 
light of the presence of diabetes and 
preclinical diabetes in the majority of 
the cases identified.  NAS also noted 
that the cases of probable and possible 
peripheral neuropathy were identified for 
the first time in 1992 and 1997, with 
prior examinations being normal.  NAS 
determined that these findings weakened 
the ability to implicate TCDD exposure as 
the etiologic agent given that the 
peripheral nerve is known to repair 
itself after cessation of exposure or 
after diminution of the body burden of 
the responsible toxicant.  
 
NAS concluded that there remains 
inadequate or insufficient evidence of an 
association between exposure to 
herbicides and chronic persistent 
peripheral neuropathy.  
 
Taking account of the available evidence 
and NAS' analysis, the Secretary has 
found that the credible evidence against 
an association between herbicide exposure 
and chronic persistent peripheral 
neuropathy outweighs the credible 
evidence for such an association, and he 
has determined that a positive 
association does not exist.  68 Fed. Reg. 
27630 (May 20, 2003).  
  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for Parsonage-
Turner's syndrome/neuralgic amyotrophy 
since its initial diagnosis in 1988.  
After securing the necessary release(s), 
the RO should obtain records reflecting 
such treatment, including all records of 
neurologic testing, for inclusion in the 
veteran's claims file.

2.  After receiving all medical records 
pursuant to the above request, the 
veteran should be afforded a VA 
neurologic examination to identify any 
nexus between the veteran's Parsonage-
Turner's syndrome and service, including 
any linkage to herbicide exposure.  The 
claims folder, including all records 
received pursuant to the above request, 
and a copy of this Remand should be made 
available to the examiner for review 
before the examination.  Any tests and 
studies deemed helpful should be 
accomplished in conjunction with the 
examination.  In rendering the requested 
nexus opinion, the examiner is referred 
to the above-cited studies and should 
reconcile the opinion with the March 2001 
report from S. Treon, M.D., Ph.D..  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


